[Cite as In re Contempt of Huth, 2020-Ohio-3177.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


IN RE CONTEMPT OF                                   :
MICHELA HUTH
                                                    :      No. 108501

[In the matter styled:                              :
City of Parma v. Nikki J. Novak]
                                                    :

[Appeal by Michela Huth]                            :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: June 4, 2020


                     Criminal Appeal from the Parma Municipal Court
                                  Case No. 19MIS005


                                           Appearances:

                Joseph I. Tripodi, for appellant.

                Timothy G. Dobeck, City of Parma Director of Law, and
                Michael P. Maloney, Assistant Director of Law, for
                appellee.



SEAN C. GALLAGHER, J.:

                  Appellant Michela Huth appeals the decision of the Parma Municipal

Court that found her in direct contempt of court. Upon review, we affirm.
         Background

               On March 19, 2019, a pretrial was scheduled in a case pending before

Judge Timothy P. Gilligan in the Parma Municipal Court. Appellant, who had not

filed a notice of appearance, appeared at the pretrial to represent the defendant. She

provided her name and Ohio bar number to the court. When the judge inquired if

appellant had done a pretrial with the prosecutor, appellant responded “No” and

asked the court “that the case be dismissed based upon a jurat defection in the

complaint which is a jurisdictional issue.” The judge informed appellant that if she

wished to make a motion, that she “would need to file something as the attorney of

record, and file a motion to dismiss.” Despite this instruction, appellant indicated

that she could file a written motion but also wished to make an oral motion to

dismiss. The judge informed appellant that the court was not going to hear an oral

motion, and indicated that “[t]here’s going to be a pretrial first, that’s what we do

here.”

               As the judge continued to reiterate the court’s procedure and instruct

appellant that a pretrial was to occur with the prosecutor, appellant interjected that

“this court doesn’t have jurisdiction over my client because the complaint is

defective[;] there should be no pretrial * * *. The court has no jurisdiction according

to the law.” The judge instructed appellant not to interrupt him or tell him how to

run his courtroom, and again stated, “it’s set for a pretrial today, if you would like to

act courteous and professional and have a pretrial with the prosecutor, than [sic] do

so.” Appellant rejected this procedure, stating “I do not Your Honor.” The judge
gave appellant another warning about interrupting him and informed appellant if

she did so again the court would hold her in contempt. While the judge again was

instructing appellant that “my rules are you will have a pretrial before anything

happens,” the judge took notice of appellant’s “smug little look on your face.”

Appellant then stated, “I have no such smug look Your Honor.” The judge proceeded

to hold appellant in contempt.

              The judge commented upon appellant’s behavior while at the court,

and heard from the prosecutor. Appellant continued to indicate that she had

nothing to say to the prosecutor, that she did not believe the court had jurisdiction

over the case, that she did not believe there should be a pretrial, and that she was

“not trying to be disrespectful.” The judge noted that appellant had not filed an

appearance, did not bring a business card, and had not filed any motion, and that

“you just walk in here and take over the room.”

              Appellant was taken into custody, and a contempt hearing was held

later the same day. At the contempt hearing, appellant apologized for having

interrupted the court. The judge indicated that along with interrupting the court,

appellant did not file a notice of appearance and did not have any form of

identification; she demanded a ruling without having filed a motion for the court to

review and consider; she displayed a lack of courtesy to the court and refused to

follow the court’s procedure; and she acted unprofessionally toward others in the

building. When appellant apologized for not understanding the court’s procedure,
the judge reminded her that “[c]ourtesy and dignity and professionalism is in every

court you ever walk into.”

              On March 20, 2019, the trial court issued a judgment entry finding

appellant in direct contempt of court in violation of R.C. 2705.01. In its decision,

the trial court noted that appellant appeared at court without having filed a notice

of appearance or any other filings on behalf of the defendant in the matter and that

she had no business card identifying herself as an attorney. The court stated that

appellant “immediately became argumentative and disruptive” and that she

“continued being disruptive and interrupting the court” despite being cautioned by

the court. The court further indicated that appellant “refused to participate in a

pretrial as required by this court, and continued in failing to follow any form of

professional protocol, she demanded this court dismiss the underlying criminal

matter.” The court’s finding of direct contempt resulted from appellant’s “continual

interruptions and interference with the orderly administration of justice.” The trial

court imposed a $250 fine.

              Appellant timely appealed the trial court’s decision.

      Law and Analysis

              Appellant raises two assignments of error for our review. She claims

that the trial court abused its discretion in finding appellant in direct contempt in

violation of R.C. 2705.01 because she contends (1) the finding of direct contempt

was “based upon alleged conduct which was not within the trial court’s personal
knowledge” and (2) “the record does not demonstrate beyond a reasonable doubt

that the conduct alleged posed an open threat to the orderly procedure of the court.”

               Under her first assignment of error, appellant argues that the trial

court judge lacked personal knowledge of some of the alleged conduct, which

involved interactions with the court bailiff and the prosecutor outside the presence

of the judge. She claims that this conduct would involve indirect contempt, which

requires due process protections that were not afforded to appellant.

               The record reflects that appellant was found in direct contempt of

court. The Supreme Court of Ohio has set forth the distinction between direct

contempt and indirect contempt as follows:

      Direct contempt occurs “in the presence of or so near the court or
      judge as to obstruct the administration of justice.” R.C. 2705.01. It
      may be punished summarily. Id.; Codispoti v. Pennsylvania (1974),
      418 U.S. 506, 514, 94 S.Ct. 2687, 2692, 41 L.Ed.2d 912, 920; State v.
      Kilbane (1980), 61 Ohio St.2d 201, 204, 15 O.O.3d 221, 223, 400
      N.E.2d 386, 389, fn. 4. Indirect contempt occurs outside the court’s
      presence, In re Gonzalez (1990), 70 Ohio App.3d 752, 755, 591 N.E.2d
      1371, 1373, and the alleged contemnor is entitled to a hearing before
      he may be convicted and punished, R.C. 2705.03.

Burt v. Dodge, 65 Ohio St.3d 34, 35, 599 N.E.2d 693 (1992), fn. 1.

               Moreover, “[i]n order to constitute direct contempt, an act need not

be in the immediate presence of the court, if it tends to obstruct justice or interfere

with the actions of the court in the courtroom itself.” State ex rel. Seventh Urban,

Inc. v. McFaul, 5 Ohio St.3d 120, 122-123, 449 N.E.2d 445 (1983), citing In re Estate

of Wright, 165 Ohio St. 15, 26, 133 N.E.2d 350 (1956). Thus, direct contempt can

involve conduct occurring in the actual presence of the judge or in the constructive
presence of the court. McFaul at 122-123 (finding conduct that threatened the

orderly procedure of the court that occurred in the presence of the court reporters

and bailiff before the judges entered the courtroom constituted a direct contempt in

the constructive presence of the court); see also State v. T.F., 9th Dist. Lorain No.

17CA011175, 2019-Ohio-1039, ¶ 12. Regardless of the classification of the contempt,

where a judge has no personal knowledge of the alleged act of contempt and must

rely on information provided by court personnel to establish contempt, “‘the

procedure outlined in R.C. 2705.03, requiring a written charge, an adversary

hearing upon the issues, and an opportunity for the accused to be represented by

counsel, should be strictly adhered to.’” In re Chambers, 1st Dist. Hamilton Nos. C-

180333 and C-180334, 2019-Ohio-3596, ¶ 32, citing McFaul at 122; see also T.F. at

¶ 15 (“Where direct criminal contempt occurs not in the actual presence of the trial

court judge but only in the constructive presence of the court, the alleged contemnor

must be afforded due process * * *.”)

               Here, the trial court commented upon appellant’s disrespect for the

court, the assistant prosecutor, and the bailiff while appearing at the courthouse on

the underlying matter. The court explained that this behavior along with her failure

to present any form of professional identification led to the court’s concern over

whether appellant was actually an attorney.           Notwithstanding these other

interactions, the transcript reflects that the finding of direct contempt resulted from

appellant’s conduct that occurred in the actual presence of the judge.
               The trial court indicated in its decision that when appellant appeared

before the judge she “immediately became argumentative and disruptive” and that

despite being cautioned, she continued being disruptive and interrupting the court,

she refused to participate in a pretrial as required by the court, she failed to follow

any form of professional protocol, and she demanded that the court dismiss the

underlying matter.     The transcript reflects that the trial court judge warned

appellant about interrupting him and informed her that if she did so again the court

would hold her in contempt. The trial court’s finding of direct contempt was

premised “[u]pon the contemnor[’s] continual interruptions and interference with

the orderly administration of justice.”

               We find no abuse of discretion in the trial court’s classification of the

contempt as direct contempt. Our review reflects that the conduct that led to the

finding of contempt occurred in the actual presence of the judge and interfered with

the orderly procedure of the court.       Therefore, appellant could be summarily

punished pursuant to R.C. 2705.01 and the trial court was not required to follow the

procedure outlined in R.C. 2705.03.        Appellant’s first assignment of error is

overruled.

               Under her second assignment of error, appellant claims that her

conduct did not warrant a finding of direct contempt. She asserts that she was not

interrupting the judge, and that at the point she was held in contempt she was

responding to the judge’s comment about the “smug little look on your face.” She
also claims that even if her conduct was improper, it did not impose an immediate

threat to the administration of justice.

               A determination of direct contempt is a matter within the sound

discretion of the trial judge. Cleveland v. Heben, 74 Ohio App.3d 568, 573, 599

N.E.2d 766 (8th Dist.1991); State v. Kilbane, 61 Ohio St.2d 201, 400 N.E.2d 386

(1980), paragraph one of the syllabus. An abuse of discretion “implies that the

court’s attitude is unreasonable, arbitrary, or unconscionable.”      Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

               The record reflects that although the matter was set for a pretrial,

appellant appeared and demanded that the case be dismissed without having filed

any notice of appearance or motion to dismiss with the court. We recognize that

appellant was seeking to present a jurisdictional challenge to the court in the

underlying matter and believed that a pretrial was unnecessary. However, despite

being informed that the court would not consider an oral motion to dismiss,

instructed that she would need to have a pretrial with the prosecutor, and warned

regarding her behavior, appellant continued to disregard the court’s procedure and

to challenge the authority of the court. Appellant’s conduct was disruptive of the

proceedings and could be punished summarily. Upon our review, we find the trial

court acted within its discretion in finding appellant’s conduct constituted an

interference with the orderly administration of justice and in holding appellant in

direct contempt of court.

               Appellant’s second assignment of error is overruled.
              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

municipal court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

EILEEN T. GALLAGHER, A.J., and
LARRY A. JONES, SR., J., CONCUR